DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-13 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al(US Pub 2005/0253161) in view of Ueki (US Pub 2004/0184498).
Regarding claim 1, Horio (figs. 1A-3) teaches a method for manufacturing a light emitting device comprising:
providing a substrate (substrate 100, [0033]), the substrate having a substrate area comprising a substrate length and a substrate width;
forming a first active layer (n-type nitride semiconductor layer 101, [0033]-[0034]) on the substrate, at least a first portion of the first active layer comprising a first electrical polarity;
forming a light emitting region (light emission layer 102, [0034]) on the first active layer;
forming a second active layer (p-type nitride semiconductor layer 103, [0034]) on the light emitting region, at least a first portion of the second active layer comprising a second electrical polarity;
forming a first electrical contact layer (p-side electrode 105, [0042]) on the second active layer;
removing a portion of the first electrical contact layer, a third portion of the second active layer, a portion of the light emitting region, and a third portion of the first active layer to form a plurality of mesas (mesa active regions 210, [0036]), wherein each mesa of the plurality of mesas comprises:
a mesa area (rectangular region 210, [0036]) comprising a mesa length and a mesa width, the mesa area being smaller than the substrate area;
a second portion of the first active layer having an area that is equal to the mesa area;
a second portion of the light emitting region having an area that is equal to the mesa area;
a second portion of the second active layer having an area that is equal to the mesa area; and
a mesa top surface and mesa sidewall surfaces; and
forming a second electrical contact layer (n-side ohmic electrode 104, [0043]) on an exposed portion of the first active layer.
Horio teaches the first electrical contact layer (p-side electrode 105, [0042]), but does not teach the electrical contact having an area that is equal to the mesa area.
Ueki (figs. 2A-2B) teaches a second portion of the first electrical contact (contact layer 21, [0056]) having an area that is equal to the mesa area (rectangular mesa 111, [0056]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrode 105 of Horio with contact layer 21 of Ueki in order to obtain “the GaAs layer 21 which contacts with the p-side electrode 9 and the GaInP layer 3 which contacts with the n-side electrode 10 is a good selection in manufacturing steps” as taught by Ueki, [0061].
Regarding claim 1, the recitation “emit light with a target wavelength between 200 nm and 300 nm” and “the mesa area being smaller than the substrate area, and the mesa width being smaller than 10 times the target wavelength and confining the emitted light from the light emitting region to fewer than 10 transverse modes”, this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Horio since Horio meets all the structural elements of the claim and is capable to emit light with a target wavelength between 200 nm and 300 nm, if so desired, and does not add structure to the claim. Thus, the intended use is given no patentable weight. Intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on the contents thereof and intended use to be used with the apparatus. See MPEP 2114 & 2115.

Regarding claim 2, Horio teaches the method of claim 1, further comprising, before forming the first active layer, forming a buffer layer (buffer layer, [0034]) on the substrate.
Regarding claim 5, Horio teaches the mesa width (rectangular region 210, [0036]).
Regarding claim 5, the recitation “a multiple of the target wavelength”, this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Horio since Horio meets all the structural elements of the claim and is capable to a multiple of the target wavelength, if so desired, and does not add structure to the claim. Thus, the intended use is given no patentable weight. Intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on the contents thereof and intended use to be used with the apparatus. See MPEP 2114 & 2115.
Regarding claim 6, Horio teaches the method of claim 1, wherein a thickness of the light emitting region (thickness of the light emitting layer 102…, 0.4 µm [0034]).
Regarding claim 6, the recitation “a multiple of the target wavelength”, this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Horio since Horio meets all the structural elements of the claim and is capable to a multiple of the target wavelength, if so desired, and does not add structure to the claim. Thus, the intended use is given no patentable weight. Intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on the contents thereof and intended use to be used with the apparatus. See MPEP 2114 & 2115.
Regarding claim 7, Horio teaches the method of claim 1, wherein each mesa region has a shape selected from the group consisting of a rectangular prism, a hexagonal prism, a cylinder, and an elliptic cylinder (rectangular region 210, [0037]).
Regarding claim 8, Horio teaches the method of claim 1, wherein the light emitting region (102) comprises a short- period superlattice (multi-quantum well structure, [0035]).
Regarding claim 9, Horio teaches the method of claim 8, wherein the short-period superlattice comprises AlxGa1-xN wherein x is from 0 to 1 (GaN, where x = 0, [0034]).
Regarding claim 10, Horio teaches the method of claim 1, wherein the light emitting region comprises one or more quantum wells and one or more barriers adjacent to the quantum wells (multi-quantum well structure having barrier layers and well layers, [0035]).
Regarding claim 11, Horio teaches the method of claim 10, wherein the one or more quantum wells comprises AlxGa1-xN wherein x is from 0 to 1 (GaN, where x = 0, [0034]).

Regarding claim 12 Horio (figs. 1A-3) teaches a method for manufacturing a light emitting device comprising: 
providing a substrate (substrate 100, [0033]), the substrate having a substrate area comprising a substrate length and a substrate width; 
forming a first active layer (n-type nitride semiconductor layer 101, [0033]-[0034]) on the substrate, at least a first portion of the first active layer comprising a first electrical polarity; 
forming a light emitting region (light emission layer 102, [0034]) on the first active layer;
forming a second active layer (p-type nitride semiconductor layer 103, [0034]) on the light emitting region, at least a first portion of the second active layer comprising a second electrical polarity; 
forming a first electrical contact layer (p-side electrode 105, [0042]) on the second active layer, wherein the first electrical contact layer comprises a first optical reflector (high reflectance material, [0044]); 
removing a portion of the first electrical contact layer, a third portion of the second active layer, a portion of the light emitting region, and a third portion of the first active layer to form a plurality of mesas (mesa active regions 210, [0036]), wherein each mesa of the plurality of mesas comprises: 
a mesa area (rectangular region 210, [0036]) comprising a mesa length and a mesa width, the mesa area being smaller than the substrate area; 
a second portion of the first active layer having an area that is equal to the mesa area; 
a second portion of the light emitting region having an area that is equal to the mesa area; 
a second portion of the second active layer having an area that is equal to the mesa area; and 
a mesa top surface and mesa sidewall surfaces; and 
forming a second electrical contact layer (n-side ohmic electrode 104, [0043]) on an exposed portion of the first active layer.
Horio teaches the first electrical contact layer (p-side electrode 105, [0042]), but does not teach the electrical contact having an area that is equal to the mesa area.
Ueki (figs. 2A-2B) teaches a second portion of the first electrical contact (contact layer 21, [0056]) having an area that is equal to the mesa area (rectangular mesa 111, [0056]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrode 105 of Horio with contact layer 21 of Ueki in order to obtain “the GaAs layer 21 which contacts with the p-side electrode 9 and the GaInP layer 3 which contacts with the n-side electrode 10 is a good selection in manufacturing steps” as taught by Ueki, [0061].
Regarding claim 12, the recitation “emit light with a target wavelength between 200 nm and 300 nm” and “the mesa width being smaller than twice a current spreading length of the light emitting device”, this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Horio since Horio meets all the structural elements of the claim and is capable to emit light with a target wavelength between 200 nm and 300 nm, if so desired, and does not add structure to the claim. Thus, the intended use is given no patentable weight. Intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on the contents thereof and intended use to be used with the apparatus. See MPEP 2114 & 2115.
Regarding claim 13 Horio teaches the method of claim 12, further comprising, before forming the first active layer, forming a buffer layer (buffer layer, [0034]) and a distributed Bragg reflector (“Pt/Rh layers in contact with and in proximity to the semiconductor surface, an Rh single layer, a Pt/Ag lamination, an Rh/Ag lamination or the like may be used. This lamination is preferably made of a high reflectance material relative to light emitted from the light emission layer 102”, [0044]) on the substrate.
Regarding claim 16, Horio teaches the mesa width (rectangular region 210, [0036]).
Regarding claim 16, the recitation “a multiple of the target wavelength”, this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Horio since Horio meets all the structural elements of the claim and is capable to a multiple of the target wavelength, if so desired, and does not add structure to the claim. Thus, the intended use is given no patentable weight. Intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on the contents thereof and intended use to be used with the apparatus. See MPEP 2114 & 2115.
Regarding claim 17, Horio teaches the method of claim 12, wherein a thickness of the light emitting region (thickness of the light emitting layer 102…, 0.4 µm [0034]).
Regarding claim 17, the recitation “a multiple of the target wavelength”, this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Horio since Horio meets all the structural elements of the claim and is capable to a multiple of the target wavelength, if so desired, and does not add structure to the claim. Thus, the intended use is given no patentable weight. Intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on the contents thereof and intended use to be used with the apparatus. See MPEP 2114 & 2115.
Regarding claim 18, Horio teaches the method of claim 12, wherein each mesa region has a shape selected from the group consisting of a rectangular prism, a hexagonal prism, a cylinder, and an elliptic cylinder (rectangular region 210, [0037]).
Regarding claim 19, Horio teaches the method of claim 12, wherein the light emitting region (102) comprises a short- period superlattice (multi-quantum well structure, [0035]).
Regarding claim 20, Horio teaches the method of claim 12, wherein the short-period superlattice comprises AlxGa1-xN wherein x is from 0 to 1 (GaN, where x = 0, [0034]).
Regarding claim 21, Horio teaches the method of claim 12, wherein the light emitting region comprises one or more quantum wells and one or more barriers adjacent to the quantum wells (multi-quantum well structure having barrier layers and well layers, [0035]).
Regarding claim 22, Horio teaches the method of claim 21, wherein the one or more quantum wells comprises AlxGa1-xN wherein x is from 0 to 1 (GaN, where x = 0, [0034]).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Horio and Ueki as applied to claims 1 and 12 above, and further in view of Bono et al (US Pub 2017/0148777).
Horio teaches the light emitting region (102) and the second active layer (103), but does not teach forming an electron blocking layer between the light emitting region and the second active layer.
Bono (figs. 3-5b) teaches forming an electron blocking layer (first and second intermediate portions 3 and 4, [0094]) between the light emitting region (active zone 43, [0094]) and the second active layer (second doped portion 42, [0094]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the mesa 210 of Horio with intermediate portions 3 and 4 between the  active zone 43 and the second doped portion 42 of Bono in order to “increase the rate of radiative recombinations within the active zone” as taught by Bono, [0094].

Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests forming a passivation layer, after forming the second electrical contact layer, wherein the passivation layer is: on the first electrical contact layer; on the second electrical contact layer; on a remaining exposed portion of the first active layer; and on the mesa sidewall surfaces; removing a first portion of the passivation layer to expose the first electrical contact layer; removing a second portion of the passivation layer to expose the second electrical contact layer; forming a first terminal contact layer on the first electrical contact layer; and forming a second terminal contact layer on the second electrical contact layer.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892